United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 97-2797
                                 ___________

Robert J. Jones,                         *
                                         *
             Appellant,                  *
                                         *
       v.                                *
                                         *
Jack Helin, City Administrator, City     * Appeal from the United States
Hall, Central City, NE; Cal Lepp,        * District Court for the
Mayor, Central City, NE; Dennis          * District of Nebraska.
Wagner, Chief of Police, Central City, *
NE; Cliff Mesner, City Attorney,         *      [UNPUBLISHED]
Central City, NE; City of Central City, *
City Council; Unknown Does, 1 to 99, *
                                         *
             Appellees.                  *
                                    ___________

                        Submitted: January 7, 1998
                            Filed: January 12, 1998
                                 ___________

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

    Robert J. Jones appeals from the district court&s1
dismissal of his complaint under Federal Rule of Civil


      1
       The HONORABLE RICHARD G. KOPF, United States District Judge for the
District of Nebraska.
Procedure 12(b)(1).   After careful review of the record
and the




                           -2-
parties’ briefs, we affirm for the reasons stated by the
district court. See 8th Cir. R. 47B.

    A true copy.

          Attest:

                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -3-